Case 1:20-cv-01293-LJL Document 71-3 Filed 04/14/20 Page 1 of 3




                        Exhibit &
Pomerantz Law Firm Announces the Filing of a Class Action against Luckin Coffee Inc. a... Page 1 of 2
           Case 1:20-cv-01293-LJL Document 71-3 Filed 04/14/20 Page 2 of 3




      Business

      Pomerantz Law Firm Announces the Filing
      of a Class Action against Luckin Coffee Inc.
      and Certain Officers – LK
      February 13, 2020 5:20 PM
                        Pomerantz Law Firm Announces the Filing of a Class Action
                        against Luckin
                        Coffee Inc. and Certain Officers – LK

                        NEW YORK, Feb. 13, 2020 (GLOBE NEWSWIRE) -- Pomerantz LLP
                        announces that a
                        class action lawsuit has been filed against Luckin Coffee
                        Inc. (“Luckin” or
                        the “Company”) (NASDAQ: LK) and certain of its officers. The
                        class action,
                        filed in United States District Court for the Southern
                        District of New York,
                        and indexed under 20-cv-01293, is on behalf of a class
                        consisting of all
                        persons and entities other than Defendants who purchased or
                        otherwise acquired
                        Luckin securities between November 13, 2019 and January 31,
                        2020, both dates
                        inclusive (the “Class Period”), seeking to recover
                        damages caused    by
                        Defendants’ violations of the federal securities laws and to
                        pursue remedies
                        under Sections 10(b) and 20(a) of the Securities Exchange
                        Act of 1934 (the
                        “Exchange Act”) and Rule 10b-5 promulgated thereunder, against
                        the Company and
                        certain of its top officials.

                        If you are a shareholder who purchased Luckin securities
                        during the class
                        period, you have until April 13, 2020, to ask the Court to
                        appoint you as Lead
                        Plaintiff for the class.    A copy of the Complaint can
                        be obtained at
                        www.pomerantzlaw.com.  To discuss this action, contact Robert
                        S. Willoughby
                        at rswilloughby@pomlaw.com or 888.476.6529 (or 888.4-POMLAW),
                        toll-free, Ext.
                        9980. Those who inquire by e-mail are encouraged to
                        include their mailing
                        address, telephone number, and the number of shares purchased.

                                  [Click here for information about joining the class
                        action]

                        Luckin engages in the retail sale of freshly brewed drinks,
                        and pre-made food
                        and beverage items in China, offering freshly brewed drinks,
                        including freshly
                        brewed coffee and non-coffee drinks, and food and beverage
                        items, such as
                        light meals. The Company operates pick-up stores, relax
                        stores, and delivery
                        kitchens under the Luckin brand, as well as Luckin
                        mobile app, Weixin
                        mini-program, and other third-party platforms that cover the
                        customer purchase
                        process.

                        The Complaint alleges that throughout the Class Period,
                        Defendants made
                        materially false and misleading statements regarding the
                        Company’s business,
                        operational and compliance policies. Specifically,
                        Defendants made false
                        and/or misleading statements and/or failed to disclose that:
                        (i) certain of
                        Luckin’s financial performance metrics, including per-store
                        per-day sales, net
                        selling price per item, advertising expenses, and revenue
                        contribution from
                        “other products” were inflated;      (ii) Luckin’s financial
                        results   thus
                        overstated the Company’s financial health and were
                        consequently unreliable;
                        and (iii) as a result, the Company’s public statements were
                        materially false
                        and misleading at all relevant times.

                        On January 31, 2020,    Muddy   Waters Research   published an
                        anonymous report




https://www.bloomberg.com/press-releases/2020-02-13/pomerantz-law-firm-announces-th... 4/13/2020
Pomerantz Law Firm Announces the Filing of a Class Action against Luckin Coffee Inc. a... Page 2 of 2
           Case 1:20-cv-01293-LJL Document 71-3 Filed 04/14/20 Page 3 of 3


                                  alleging that Luckin had fabricated certain of the
                                  Company’s financial
                                  performance metrics, beginning in the third quarter of
                                  2019 (“3Q19”) (the
                                  “Muddy Waters Report”). The Muddy Waters Report purported to
                                  cite “smoking
                                  gun evidence,” including, inter alia, thousands of hours
                                  of store video,
                                  thousands of customer receipts, and diligent monitoring of
                                  the Company’s
                                  mobile application metrics, which allegedly showed that,
                                  since 3Q19, Luckin
                                  had inflated its per-store per-day sales figures, its net
                                  selling price per
                                  item, its advertising expenses, and its revenue
                                  contribution from “other
                                  products.”

                                  On this news, Luckin’s American depositary share (“ADS”) price
                                  fell $3.91 per
                                  share, or 10.74%, to close at $32.49 per share on January 31,
                                  2020.

                                  As a result of Defendants’ wrongful acts and omissions, and
                                  the precipitous
                                  decline in the market value of Luckin’ securities, Plaintiff
                                  and other Class
                                  members have suffered significant losses and damages.

                                  The Pomerantz Firm, with offices in New York, Chicago, Los
                                  Angeles, and Paris,
                                  is acknowledged as one of the premier firms in the areas
                                  of corporate,
                                  securities, and antitrust class litigation. Founded by the
                                  late Abraham L.
                                  Pomerantz, known as the dean of the class action bar, the
                                  Pomerantz Firm
                                  pioneered the field of securities class actions. Today, more
                                  than 80 years
                                  later, the Pomerantz Firm continues in the tradition he
                                  established, fighting
       Have a confidential        for the rights of the victims of securities fraud, breaches of
       tip for our                fiduciary duty,
                                  and corporate misconduct. The Firm has recovered numerous
       reporters?
                                  multimillion-dollar
       GET IN TOUCH               damages awards on behalf of class members. See
                                  www.pomerantzlaw.com

                                  CONTACT:
      Before it's here, it's on   Robert S. Willoughby
      the Bloomberg               Pomerantz LLP
      Terminal.                   rswilloughby@pomlaw.com

      LEARN MORE




                                                 Terms of Service Do Not Sell My Info (California)Trademarks Privacy Policy
                                                                ©2020 Bloomberg L.P. All Rights Reserved
                                                     Careers Made in NYC Advertise Ad Choices Contact Us Help




https://www.bloomberg.com/press-releases/2020-02-13/pomerantz-law-firm-announces-th... 4/13/2020
